          Case 1:19-cv-00677-LG-RHW Document 16 Filed 01/22/20 Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  SOUTHERN DIVISION


LARRY E. FAIRLEY, #R5636                                                        PLAINTIFF


V.                                                     CIVIL ACTION No.: 1:19-cv-677-LG-RHW


KEITH HAVARD, NURSE BARNS,
and JOHN AND JANE DOES                                                       DEFENDANTS

                                     NURSE BARN’S ANSWER
                                   TO PLAINTIFF’S COMPLAINT

          Comes now, Nurse Christy Bourn1 (“Nurse Bourn”), by and through counsel,

and in response to Plaintiff’s Complaint (CM/ECF Doc No. 1) would show unto the

Court as follows:

                                             FIRST DEFENSE

         Plaintiff’s Complaint fails to state a claim upon which any relief may be granted

and, therefore, pursuant to Fed. R. Civ. P. 12(b)(6), the same should be dismissed.

                                           SECOND DEFENSE

          Plaintiff’s Complaint fails to state facts against the answering defendant which

would rise to the level of a constitutional or statutory deprivation under the laws of the

United States, the Constitution of the United States, the laws of Mississippi, or the

Constitution of Mississippi.




1   Improperly identified by Plaintiff as “Nurse Barns.”
      Case 1:19-cv-00677-LG-RHW Document 16 Filed 01/22/20 Page 2 of 8




                                    THIRD DEFENSE

       Answering defendant specifically asserts and invokes all defenses available to

him as set forth in Fed. R. Civ. P. 12(b)(1) through 12(b)(7) for which a good faith legal

and/or factual basis exists or may exist.

                                  FOURTH DEFENSE

       Nurse Bourn is entitled to qualified immunity as to the claims asserted against

her in her individual capacity. More specifically, Nurse Bourn would affirmatively aver

that the Plaintiff’s Complaint fails to allege a violation of a clearly established

constitutional right and that, at all times, her conduct was objectively reasonable.

                                    FIFTH DEFENSE

       Insofar as any state law claims are concerned, the answering defendant invokes

each and every privilege, immunity, restriction and/or limitation of the Mississippi

Tort Claims Act, Miss. Code Ann. § 11-46-1, et seq., including, but not limited to, the

provisions outlined in Sections 11-46-3, 11-46-5, 11-46-7, 11-46-9, 11-46-11, 11-46-13 and

11-46-15.

                                    SIXTH DEFENSE

       Answering defendant denies that she has been guilty of any actionable conduct.

                               SEVENTH DEFENSE
                            ADMISSIONS AND DENIALS

       And now without waiving any defenses heretofore or hereinafter set forth, the

answering defendant responds to the Plaintiff’s Complaint paragraph by paragraph, as

follows:


                                             2
      Case 1:19-cv-00677-LG-RHW Document 16 Filed 01/22/20 Page 3 of 8




                           COMPLAINT (CM/ECF Doc. No.1)

                              GENERAL INFORMATION

       A.     Answering defendant admits, upon information and belief, the allegations

of paragraph A of Plaintiff’s Complaint.

       B.     Answering defendant admits, upon information and belief, the allegations

of paragraph B of Plaintiff’s Complaint.

       C.     Answering defendant admits, upon information and belief, the allegations

of paragraph C of Plaintiff’s Complaint.

       D.     Answering defendant admits, upon information and belief, the allegations

of paragraph D of Plaintiff’s Complaint.

       E.     Answering defendant admits, upon information and belief, the allegations

of paragraph E of Plaintiff’s Complaint.

       F.     Answering defendant admits, upon information and belief, the allegations

of paragraph F of Plaintiff’s Complaint.

                                           PARTIES

       I.     Answering defendant admits, upon information and belief, the allegations

of paragraph I of Plaintiff’s Complaint.

       II.    Answering defendant admits that Sheriff Keith Havard is the duly elected

Sheriff of George County, Mississippi. Answering defendant denies the remaining

allegations of paragraph II of Plaintiff’s Complaint.




                                              3
      Case 1:19-cv-00677-LG-RHW Document 16 Filed 01/22/20 Page 4 of 8




                     OTHER LAWSUITS FILED BY PLAINTIFF

      A.      Answering    defendant       lacks   information   sufficient   to   make   a

determination as to the truth of the allegations of paragraph A of Plaintiff’s Complaint

and, as such, denies the same.

      B.      Answering defendant admits, upon information and belief, the allegations

of paragraph B of Plaintiff’s Complaint.

                                 STATEMENT OF CLAIM

      III.    Answering defendant admits Plaintiff was an inmate at the George

County Regional Correctional Facility and that he received medical care. Answering

defendant denies the remaining allegations of paragraph III of Plaintiff’s Complaint.

                                           RELIEF

      IV.     Answering defendant denies the allegations of paragraph IV of Plaintiff’s

Complaint and would affirmatively aver that Plaintiff is not entitled to any relief

whatsoever.

                          Statement of Claim “Attachment” A.

      Answering defendant admits that Plaintiff received medical care. Answering

defendant denies the remaining allegations contained in Statement of Claim

“Attachment” A.

                          Statement of Claim “Attachment” B.

      Answering defendant admits that Plaintiff received medical care. Answering

defendant specifically denies that Plaintiff was denied medical care for any condition,

including the condition in relation to the complained of finger and the surrounding

                                              4
      Case 1:19-cv-00677-LG-RHW Document 16 Filed 01/22/20 Page 5 of 8




area. Answering defendant denies the remaining allegations contained in Statement of

Claim “Attachment” B.

                                  EIGHTH DEFENSE

      Answering defendant is protected by and invokes all the immunities granted by

judicial, common law, and statutory sovereign immunity.

                                   NINTH DEFENSE

      Answering defendant avers that she has met or exceeded the requirements of

law and due care and that she is guilty of no acts or omissions which either caused or

contributed to the incidents in question.

                                   TENTH DEFENSE

      Answering defendant alleges that Plaintiff’s claims are barred by the applicable

statute of limitations, res judicata, collateral estoppel, laches, waiver, contributory

negligence, accord and satisfaction, lack of standing, release, and/or estoppel.

                                 ELEVENTH DEFENSE

      Plaintiff is not entitled to recover any enhanced, punitive, or exemplary

damages, as provided by Miss. Code Ann. § 11-46-15 insofar as any state court claims

are concerned. Additionally, answering defendant would affirmatively state that the

Plaintiff is not entitled to recover enhanced, punitive, or exemplary damages, the same

being violative of the Fourth, Fifth, Sixth, Eighth, and Fourteenth Amendments of the

Constitution of the United States and Article III, Section 14 of the Constitution of the

State of Mississippi, inclusive of, but not necessarily limited to, the following separate

and several grounds:

                                            5
      Case 1:19-cv-00677-LG-RHW Document 16 Filed 01/22/20 Page 6 of 8




         (a)   The procedures may result in the award of joint and several judgments

against multiple defendants for different alleged acts of wrongdoing.

         (b)   The procedures fail to provide means for awarding separate judgments

against alleged joint tortfeasors.

         (c)   The procedures fail to provide a limit on the amount of the award against

the defendant.

         (d)   The procedures fail to provide specific standards for the amount of the

award of punitive damages.

         (e)   The procedures permit award of punitive damages upon satisfaction of a

standard of proof less than that applicable to the imposition of criminal sanctions.

         (f)   The procedures permit multiple awards of punitive damages for the same

alleged act.

         (g)   The procedures fail to provide a clear consistent appellant standard of

review of an award for punitive damages.

         (h)   The procedures may permit the admission of evidence relative to punitive

damages in the same proceedings during which liability and compensatory damages

are determined.

         (i)   The standard of conduct upon which punitive damages are sought is

vague.

                                     TWELTH DEFENSE

         Answering defendant asserts and invokes 42 U.S.C. 1997e(a)-(h) to the extent

applicable.

                                            6
       Case 1:19-cv-00677-LG-RHW Document 16 Filed 01/22/20 Page 7 of 8




                                  THIRTEENTH DEFENSE

       Answering defendant invokes Heck v. Humphrey, 512 U.S. 477 (1994), as a defense

to the extent it is applicable to any of Plaintiff’s claims.

                                 FOURTEENTH DEFENSE

       Answering defendant reserves the right to add additional defenses as the same

become known during the course of discovery of this cause.

       And now, having answered the Complaint filed against him, the answering

defendant requests that the same be dismissed and discharged with costs assessed

against the Plaintiff.

DATE:         January 22, 2020.

                                                           Respectfully submitted,

                                                           NURSE CHRISTY BOURN

                                                           By:   /s/William R. Allen
                                                                 One of Her Attorneys




WILLIAM R. ALLEN (MSB # 100541)
CHRISTINA J. SMITH (MSB #105483)
Allen, Allen, Breeland & Allen, PLLC
P. O. Box 751
Brookhaven, MS 39602-0751
Tel. 601-833-4361
Fax 601-833-6647
wallen@aabalegal.com
csmith@aabalegal.com




                                                7
      Case 1:19-cv-00677-LG-RHW Document 16 Filed 01/22/20 Page 8 of 8




                                      CERTIFICATE

       I, the undersigned of Allen, Allen, Breeland & Allen, PLLC, hereby certify that on

this day, I electronically filed the foregoing Nurse Christy Bourn’s Answer to Plaintiff’s

Complaint to with the Clerk of the Court using the ECF system and I hereby certify that

I have mailed by United States Postal Service the document to the following non-ECF

participant:

               Larry E. Fairley #R5636
               S.M.C.I
               P.O. Box 1419
               Leakesvill, MS 39451
                      Plaintiff, Pro Se

       This the 22nd day of January, 2020.

                                                              /s/William R. Allen
                                                              OF COUNSEL




                                             8
